Citation Nr: 0740166	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  02-21 510	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
July 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

This case was remanded by the Board for additional 
development in an action dated in September 2006.  


FINDINGS OF FACT

1.  The record does not contain sufficient information to 
allow the Board to properly assess the current severity of 
the veteran's service-connected lumbosacral strain 
disability.

2.  Without good cause, the veteran failed to report for VA 
compensation examinations scheduled in connection with his 
claim for an increased rating for lumbosacral strain.  

3.  The compensation examinations were required to determine 
whether the veteran met the criteria for an increased rating.


CONCLUSION OF LAW

An increased rating for lumbosacral strain is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.326, 
3.655, 4.71a (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002 and September 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   VA 
also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issue on appeal and the text of the 
relevant portions of the VA regulations.  The veteran was 
also apprised of the changes in the criteria for evaluating 
disabilities of the spine.  

Regarding VA's duty to assist, VA obtained the veteran's 
service medical records (SMRs), and VA medical records, 
Social Security Administration (SSA) records, and secured an 
October 2004 examination in furtherance of his claim.  As 
will be discussed, the evidence of record at the time of the 
Board's remand was inadequate to award a higher rating, 
necessitating a remand in order to obtain known medical 
treatment records that were not of record, and to obtain a 
current medical evaluation.  The record shows that the 
veteran twice failed to report for scheduled VA examinations.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to 
assist is not a one-way street; a veteran cannot passively 
wait for help where he may or should have information 
essential in obtaining evidence).  VA has no duty to inform 
or assist that was unmet.  

The veteran's most recent VA spine examination, in October 
2004, revealed that he could flex his lumbosacral spine to 70 
degrees, limited by pain, and extend to 30 degrees, the 
normal range for extension.  Lateral flexion and rotation 
were shown to be better than normal.  X-rays were normal.  
The Board notes that this evidence does not warrant an 
increased rating for the veteran's spine disability.  
38 C.F.R. § 4.71a. (under old rating criteria, a 40 percent 
rating is the highest available for lumbosacral strain; under 
new rating criteria, a rating higher than 40 is assignable on 
a showing of unfavorable ankylosis of the entire 
thoracolumbar spine).  

The examiner also noted that an electromyography (EMG) 
evaluation conducted in 1998 concluded that there were 
bilateral L5-S1 and left L3-L4 radiculopathies with evidence 
of active denervation limited to paraspinals; the examiner 
noted that he had ordered another EMG.  Because there was no 
evidence that this had been done, it was referred by the 
Board to the agency of original jurisdiction (AOJ) for 
development as a service connection claim.  Further, absent 
current medical findings regarding the veteran's spine 
disability, including as related to any neurological 
component, the limited information in the record did not 
allow for a proper evaluation of the veteran's spine 
disability.  A compensation examination was sought to 
determine whether a higher rating could be assigned under 
§ 4.71.  38 C.F.R. § 3.326.  

On remand, the AOJ obtained the records sought by the Board 
in its remand order.  The veteran was then notified by letter 
on February 15, 2007, that he was to be scheduled for an 
examination in connection with his claim, and that he would 
be notified of the date, time, and place of the examination.  
This notification also explained that the law states that 
when a claimant, without good cause, fails to report for an 
examination or reexamination, the claim might be denied.  The 
veteran was thereafter notified by letter that he had x-ray 
and orthopedic examinations scheduled for March 8, 2007, at 
the Southeast Louisiana Veterans Health Care System in New 
Orleans.  The veteran failed to report for either x-rays or 
examination.  

Notwithstanding that the veteran was then notified that he 
would not be rescheduled without his contacting the 
appointment center, the veteran was rescheduled for x-ray 
examination on March 28, 2007, and for orthopedic examination 
on April 12, 2007.  The veteran again failed to report for 
either examination.    

Because the question of the veteran's entitlement to an 
increased evaluation turns on whether he meets the criteria 
for an increased rating, and because an examination was 
required in order to determine whether he had in fact met 
those criteria, the benefit sought cannot be granted.  VA 
regulations specifically provide that:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with . . . a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2007).

Here, the record shows that the veteran was notified of the 
provisions of § 3.655 in the AOJ's correspondence to him 
informing him of his scheduled examinations.  Further, there 
is no evidence in the record that the veteran did not receive 
any of the correspondence mailed to him informing him of 
scheduled examinations.  Cf. Hill v. Brown, 9 Vet. App. 246 
(1996) (citing Ashley v. Derwinski, 2 Vet. App. 307 (1992)) 
(there is a presumption of regularity that VA and the Board 
properly discharged their official duties by mailing a copy 
of a Board decision to the claimant and the claimant's 
representative).  Despite having received notice of scheduled 
and rescheduled examinations, the veteran has not provided 
any explanation for his failure to appear for the required 
examinations.  It may therefore be said that his failure to 
appear was without good cause.  His claim for increase must 
therefore be denied.  Id.


ORDER

The claim for an increased rating for lumbosacral strain is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


